DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding claim 1, the claim recites the limitation “a filter device… into which a supply of smoke or vapor is blown.” This limitation is considered to be a limitation regarding the intended use of the claimed filter device. The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a device through which smoke or vapor could be blown. 
The claim recites the limitation “a smoke and vapor inlet.” This limitation is considered to be a limitation regarding the intended use of the claimed device. The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a device having a passage through which smoke and vapor could pass.
The claim recites the limitation “so that said smoke and vapor filter… receives the supply of smoke or vapor by way of said inlet.” This limitation is considered to be a limitation regarding the intended use of the claimed filter device. The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a filter that smoke or vapor could reach through the inlet. 
The claim recites the limitation “in order for said disposable filter casing to be removed from said filter device and replaced by a different disposable filter casing.” This limitation is considered to be a limitation regarding the intended use of the claimed device. The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a device having a filter casing that could be replaced since it is removable.

Regarding claim 8, the claim recites the limitation “configured for use against the lips of a smoke from whose lungs the supply of smoke or vapor is capable of being blown into said mouthpiece.” This limitation is considered to be a limitation regarding the intended use of the claimed mouthpiece. The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a device having a mouthpiece that can be placed against the lips of a smoker.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichel (US 6,796,312).

Regarding claim 1, Eichel discloses a two piece pipe having a mouthpiece (figure 4A, reference numeral 101) having a channel throughout (column 9, lines 35-61, figure 4A, reference numeral 102), which is considered to meet the claim limitation of a smoke and vapor inlet. A second portion of the pipe (figure 4A, reference numeral 113) contains a bowl and channel throughout (column 9, lines 35-61, figure 4A, reference numeral 115), which is considered to meet the claim limitation of a filter base. A filter assist device having two male threaded ends connects to female threaded ends of the mouthpiece and second portion containing various filtering materials (column 9, lines 35-61, figure 4A, reference numeral 106), which is considered to meet the claim limitation of a filter. The end attached to the mouthpiece is considered to meet the claim limitation of a first end, and the end attached to the second piece is considered to meet the claim limitation of an opposite end. The filter assist device is defined by a casing (figure 4A), which is considered to meet the claim limitation of a disposable filter casing. Although the smoke and vapor flow through the device would likely start with the bowl and use the mouthpiece as an outlet, not inlet, it is evident that a user could blow into the mouthpiece to make air flow through it to the filter assist device. The filter assist device is a disposable filter assist holder can be reused (column 18, lines 49-67) but is also disposable (column 6, lines 4-24), and it is evidently replaced since the pipe would not even be able to be joined together without the filter assist device. Furthermore, even if the filter assist connecting two pipe sections were not disposable, that limitation is considered to be the intended use of the claimed disposable filter casing, and the filter assist device is certainly capable of being disposed and replaced by an identical component.

Regarding claim 6, Eichel discloses that the mouthpiece has a second end (figure 4A, reference numeral 104) containing a female threaded channel (figure 4A, reference numeral 105) and that the second portion has a second end (figure 4A, reference numeral 117) containing a female threaded channel (figure 4A, reference numeral 118). These female threads connects to first and second male threaded ends of the filter assist device (column 9, lines 35-61, figure 4B, reference numerals 107, 108).

Regarding claim 8, Eichel discloses that the mouthpiece has a flared portion at the first end (figure 4A), which is considered to meet the claim limitation of the mouthpiece being configured for use against the lips of a smoker since the flared portion could be placed against a user’s lips.

Regarding claim 9, Eichel discloses that the mouthpiece has cylindrical portion where it connects to the filter assist device (figure 4A), which is considered to meet the claim limitation of the filter base having a cylindrical body, aligned in an end-to-end relationship with the portion of the mouthpiece that is inserted into a user’s mouth. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Eichel (US 6,796,312) in view of Zhuang (US 2007/0000505).

Regarding claim 2, Eichel discloses all the claim limitations as set forth above. Eichel additionally discloses that the filter assist device contains approximately one quarter inch of activated carbon (column 9, lines 35-61, figure 4B, reference numeral 109). Eichel does not explicitly disclose the activated carbon being provided in the form of granules.
Zhuang teaches a smoking article comprising a tobacco rod and a multi-component filter comprising a sorbent [0002]. The sorbent removes gas phase constituents from the smoke while also releasing a flavor to the smoke [0006]. The sorbent bed is formed by activated carbon granules [0022].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the activated carbon granules of Zhuang as the activated carbon of Eichel. One would have been motivated to do so since Zhuang teaches activated carbon granules that release a flavor to mainstream smoke while also removing a gas phase constituent. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 5, Zhuang teaches that the filter has coated tobacco beads within it [0051]. The coating is an oil soluble flavor that is provided in oils such as rose oil or mint oil [0074] and incorporated into the tobacco beads by providing a solvent mixture on them [0072]. It is evident that the tobacco beads would be absorbent since they have a moisture content [0070] and must therefore have a capacity to absorb liquids. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Eichel (US 6,796,312) in view of Zhuang (US 2007/0000505) as applied to claim 2 above, and further in view of Gentry (US 5,435,326).

Regarding claims 3 and 4, modified Eichel teaches all the claim limitations as set above. Modified Eichel does not explicitly teach the filter assist device having concentric layers of material with activated carbon granules located between them.
Gentry teaches having a filter segment formed with one or more concentric layers of carbon sheet alternating with cellulose acetate tow (column 5, lines 53-65). The carbon sheets include a flavorant which varies in concentration such that a pleasant aftertaste is produced by the last few puffs (column 6, lines 1-21). The area where the sheets are located is considered to meet the claim limitation of spaces between layers of material since they are spaces between the cellulose acetate tow layers.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the filter of the filter assist device of modified Eichel with the concentric carbon paper and cellulose acetate tow layers, and to include the activated carbon of Eichel in the carbon sheets. One would have been motivated to do so since Eichel discloses a replaceable filter having activated carbon that provides flavor to a smoker and Gentry teaches that providing concentric carbon sheets provides a user with a pleasant aftertaste.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eichel (US 6,796,312) in view of Adamic (US 9,167,849).

Regarding claim 7, Eichel discloses all the claim limitations as set forth above. Eichel does not explicitly disclose the device having two O-rings.
Adamic teaches pipe components that fit together having an O-ring mounted between them to create an airtight seal (column 14, lines 55-67, column 15, lines 1-3).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the locations at which the detachable components of Eichel connect with the O-rings of Adamic. One would have been motivated to do so since Adamic teaches that O-rings create airtight seals at locations where components are joined together.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eichel (US 6,796,312) in view of Olegario (US 8,353,302).

Regarding claim 10, Eichel discloses all the claim limitations as set forth above. Eichel does not explicitly disclose screen located within the filter assist device but downstream of the activated carbon and other filtration materials.
Olegario teaches a smokable article having a restrictor disc with multiple orifices (figure 8, reference numeral 26) located downstream of first (figure 8, reference numeral 19) and second (figure 8, reference numeral 18) filter segments but upstream of a cavity (figure 8, reference numeral 46) and ventilation zone (figure 8, reference numeral 40) within an overall filter (column 7, lines 18-3, figure 8, reference numeral 14). It is evident that the orifices would result trapping of some particulate matter since the flow restrictor functions by radially redirecting air, leaving some particulates to continue straight due to momentum and come to rest on the vertical surface of the flow restrictor. Olegario additionally teaches that this filter arrangement preserved acceptable tar delivery and resistance to draw (column 1, lines 15-29).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the filter assist device of Eichel with the flow restrictor, ventilation, and cavity downstream of the filter segments but still within the filter of Olegario. One would have been motivated to do so since Olegario teaches a filter that preserve acceptable tar delivery and resistance to draw.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL E SPARKS/               Examiner, Art Unit 1747